DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Old species election is still in effect
Examiner notes that the previous species election (species (ii), the composite insert composition is dimensionally stable and not fully cured), is still in effect.

New species election requirements
Examiner notes that the new species election requirements made of record below have been made as a result of the addition of “and not comprised in” in claim 1 (which results in claim 1 reciting that the solid reinforcing material is not comprised in the composite insert composition). Note that there is a separate species election requirement for each of the following genuses: Genus (A) composite insert composition: solid reinforcing material comprised in/or not comprised in and Genus (B) carrier material: solid reinforcing material comprised in/or not comprised in.

Note that claims 6 and 7 recite that the carrier material is “comprised of” materials that correspond to the solid reinforcing material (carbon fiber, fiberglass, plastic, metal, ceramic, paperboard and anisotropic material). It is not clear at this point whether or not these recitations are intended to recite the same general structural that is now recited in claim 1, that the reinforcing material is not comprised in the composite insert composition, but is in the cavity of the claimed , and in regard to claims 6 and 7, that the reinforcing material is not comprised in the carrier material, but that it is sitting, for example, on top of the carrier material, within the cavity. Note that this claim interpretation question is applicable to many of the current claims.

Restriction between the following species is required under 35 U.S.C. 121:

Note that two species election requirements are made of record below, under the headings Genus (A) and Genus (B)

Genus (A): composite insert composition: solid reinforcing material comprised in/or not comprised in the composite insert composition

This application contains claims directed to the following patentably distinct species:

(i) the solid reinforcing material is comprised in the composite insert composition 

and 

(ii) the solid reinforcing material is not comprised in the composite insert composition

The species are independent or distinct because the identified species are not connected in any of design, operation, or effect under the disclosure. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 6-9, 14, 16-19, 25, 26, 28 and 29 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

Genus (B): carrier material: solid reinforcing material comprised in/or not comprised in the carrier material

This application contains claims directed to the following patentably distinct species:

(i) the solid reinforcing material (carbon fiber, fiberglass, plastic, metal, ceramic, paperboard and anisotropic material) is comprised in the carrier

and 

(ii) the solid reinforcing material (carbon fiber, fiberglass, plastic, metal, ceramic, paperboard and anisotropic material) is not comprised in the carrier

The species are independent or distinct because the identified species are not connected in any of design, operation, or effect under the disclosure. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 14, 16-19, 25, 28 and 29 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788